TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-18-00762-CR


                            Alexander Ulysses Chabrier, Appellant

                                                 v.

                                  The State of Texas, Appellee




                FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
       NO. CR-16-0606, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due on May 8, 2019. On counsel’s

motion, the time for filing was extended to August 6, 2019. Appellant’s counsel has now filed a

second motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than

September 5, 2019. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on August 15, 2019.



Before Chief Justice Rose, Justices Triana and Smith

Do Not Publish